Opinion issued June 18, 2019




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-18-01111-CR
                           ———————————
                     THE STATE OF TEXAS, Appellant
                                       V.
                     PHILIP MBIANDA AWEH, Appellee


                   On Appeal from the 434th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 14-DCR-067793


                         MEMORANDUM OPINION

      The State has filed a notice of appeal of the trial court’s order granting

appellant’s motion for mistrial or, in the alternative, motion for a new trial. On
May 29, 2019, the State filed a motion to dismiss the appeal. See TEX. R. APP. P.

P. 42.2(a). We have not issued a decision in the appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Lloyd, Landau, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2